Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant case has been allowed on 9/18/2020.
Two new IDS have been submitted and reviewed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests the instant invention using gingival crevicular fluid in identifying biomarkers, i.e. PIGF, PLAP, sFlt-1, or extracellular vesicles in assessing the risk of gestational diabetes mellitus and treating thereof.  The closest prior art is the reference of Ying et al. (Cell Prolif. 2015 48:166-174; IDS submitted article) where Ying et al. teach measuring serum level of PLGF and found out inverse correlation with gestational diabetes mellitus (data from Table 1), whereas the instant inventors look into the PLGF level in gingival crevicular fluid and found out positive correlation between PLGF and gestational diabetes mellitus (see Figure 4). This means that the PLGF level in the pregnant women cannot be reasonable predicted unless undertaking clinical study for corroboration with the incidence of gestational diabetes mellitus. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641